DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 7/5/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,362,809 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, filed 7/5/2022, with respect to the rejection of Claim 1 over the cited prior art have been fully considered and are persuasive.  The depiction of the portion of the modified cartridge body wall that connects to the electronics section by the screw thread in Fig. 8 of Cohen et al of is different from the same portion depicted in Fig. 2, therefore the illustrator’s drawings of the invention are inconsistent and cannot reasonably justify the assertion that “the portion of the atomizing unit 14, which forms part of the modified cartridge body wall that connects to the electronics section by the screw thread must first slidingly engage the internal wall of the receiving chamber prior to connecting with the screw threads on the internal wall” as stated in the previous Office Action.  Also, neither Cohen et al nor Deevi provide sufficient teaching to motivate one of ordinary skill in the art to modify the screw thread fitting of Cohen to obtain a sliding engagement as claimed with an expectation of obtaining an advantage
The rejections over the prior art are withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is that, at the time the invention was made, the prior art fails to disclose or reasonably suggest a smoking article comprising a cartridge as claimed wherein the cartridge body and the receiving chamber are configured to have a sliding engagement such that a portion of the cartridge body wall slides into the receiving chamber of the control housing and the first electrical contact makes an electrical connection with the second electrical contact, as currently claimed
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748